Title: John H. Cocke to Thomas Jefferson, 12 November 1819
From: Cocke, John Hartwell
To: Jefferson, Thomas


					
						Dear sir,
						
							Bremo
							Novr 12. 1819
						
					
					I am induced to fear, from what I hear from Mr Neilson, of your daily expecting to hear from me, that the letter to Doctor Cooper which you some time ago sent me for my signature has not reached you;—it was immediately signed, inclosed in one expressive of my entire approbation of its contents, and put into the care of my friend Colo Miles Cary to be sent to the Wilmington post Office.—
					Accept, sir, my cordial congratulations upon your restoration to health.—May you yet long enjoy this first of earthly blessings—asAs a Citizen of Virginia I may be permitted to add, at least, until you behold the full accomplishment of the favorite object of your old age, the University in compleat & successful operation—an event which I dare venture to say, posterity will regard as the chief work of your life—
					
						Yours with Sentiments of highest respect & Esteem
						
							John H Cocke
						
					
				